Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 15, 1995, which assessed Robert Churchill for additional unemployment insurance contributions.
Robert Churchill owns several tractors which he leases to a common carrier. He also furnishes drivers to the carrier. After one of the drivers filed a claim for unemployment insurance benefits, the Unemployment Insurance Appeal Board assessed Churchill for additional unemployment insurance contributions. Churchill contests the Board’s decision, arguing that the drivers are independent contractors and not his employees. Based upon our review of the record, we find this argument to be without merit.
Churchill testified that in the written contracts he had with the drivers, the drivers were designated independent contractors and were responsible for paying their own taxes. He admitted, however, that he was responsible for providing drivers to the carrier and participated in screening their qualifications, which included sometimes giving them a driving test. He also acknowledged that he was responsible for assigning loads to the drivers and for any problems with the trucks while they *782were in service. He stated that he paid the drivers from his own business account based upon the trip sheets they submitted and that their payment was not contingent upon the common carrier being paid by the customer. Churchill also stated that he maintained collision insurance and public liability and property damage coverage on the vehicles driven by the drivers. The foregoing demonstrates that Churchill exercised sufficient overall control over the drivers to be deemed their employer (see, Matter of Santamore [Hudacs], 193 AD2d 849). Consequently, we find that substantial evidence supports the Board’s assessment of additional unemployment insurance contributions.
Cardona, P. J., Mikoll, White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.